DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
		Claims 1, 4-8, 10, 11, and 15-20 are pending and examined in the following Office action. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 12 February 2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


s 1, 5, 18, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wiesman et al (J. Biotechnology, 2007, 130: 85-94) in view of Sun et al (Plant J, 2005, 44: 128-138); Andersen et al (Biomaterials, 2008, 29: 506-512); and Tenllado et al (BMC Biotechnology, 2003, 3:3).
The claims are drawn to a liquid, herbicidal composition adapted for topical coating onto an exterior surface of a plant comprising a cationic lipid or organosilicone surfactant and a non-transcribable polynucleotide, wherein the surfactant allows permeation of the non-transcribable polynucleotide from the exterior of the plant into the cells of a plant without the aid of a physical abrasive, wherein the composition does not comprise a physical abrasive, wherein said non-transcribable polynucleotide comprises a nucleotide sequence that is complementary to at least 21 contiguous nucleotides of an endogenous, native gene, and wherein said non-transcribable polynucleotide is a dsRNA. The claims are drawn to a first and second polynucleotide identical or complementary to 21 or more contiguous nucleotides of the same endogenous gene, wherein the endogenous gene is an essential gene of the plant. 
Wiesman teaches a liquid composition comprising a surfactant, vernonia oil, and plasmid DNA (Fig. 5; pg. 87, left column). Wiesman also teaches a liquid composition comprising vernonia oil and the herbicide 2,4-D topically delivered through the cuticular membrane (pg. 87, section 2.8). 
Wiesman teaches that their data indicates the potential of vesicles prepared from the novel amphiphile IV to be a relatively efficient nano-scale delivery system to transport DNA and other bioactive agents through plant biological barriers (abstract). 
Wiesman teaches that vernonia oil is a cationic amphiphilic compound and a natural epoxidized triglyceride (Abstract). One of ordinary skill in the art would have recognized that a 
Wiesman does not teach a non-transcribable RNA polynucleotide that is complementary to at least 21 contiguous nucleotides of an endogenous gene or wherein the non-transcribable polynucleotide is a dsRNA. 
Sun teaches silencing of the plant endogenous transcription factor SUSIBA2 (pg. 136, left column). Sun teaches a liquid composition comprising antisense oligonucleotides that permeate barley leaves (Fig. 5). 
Because SUSIBA2 is a transcription factor, one of ordinary skill in the art would recognize that this transcription factor is involved in “gene transcription” which Applicant includes in their definition of "essential genes." See page 17. 
Andersen teaches gene knockdown with TransIT® containing siRNA. TransIT is a cationic lipid. 
Tenllado teaches that crude extracts of bacterially expressed dsRNAs are effective in protecting plants against virus infections when sprayed onto plant surfaces and that virus infectivity was significantly abolished when plants were sprayed with French Press lysates several days before virus inoculation. See abstract. Tenllado also teaches that dsRNA could serve as protective molecules against virus infections. See page 2, first full paragraph. 
Tenllado teaches dsRNA having lengths of 1492 bp and 1081 bp. See page 5, right column, last paragraph. 
At the time the invention was made, it would have been obvious and within the scope of one of ordinary skill in the art to create a composition comprising a surfactant that allows permeation, as shown by Wiesman, and a non-transcribable RNA polynucleotide having at least 
It would have been obvious and within the scope of one of ordinary skill in the art to substitute the cationic lipid of Wiesman with the cationic lipid TransIT® of Andersen. One of ordinary skill in the art would have been motivated to do so because the substitution of one cationic lipid for another is the substitution of functional equivalent, especially absent evidence to the contrary or any unexpected result. Although the cationic lipid of Andersen was used for animal cells, the teachings of Wiesman would have led one of ordinary skill in the art utilize cationic lipids as a carrier for nucleic acids across the exterior surface of a plant.  
One of ordinary skill in the art would have understood that reducing plant fitness by interfering with starch synthesis in plants and then treating with herbicide would increase the ability to control plant growth. One of ordinary skill in the art would have been further motivated to substitute the method of Sun with the method of Wiesman because eliminating a gene without the need for plant transformation and subsequent plant development would significantly simplify protocols immensely. One of ordinary skill in the art would have had a reasonable expectation of 
With respect to the limitation, a surfactant or cationic lipid allows permeation of the non-transcribable RNA polynucleotide from the exterior surface of the plant into cells of the plant, the Examiner notes that Wiesman shows that cationic lipids allow for transport of materials, such as DNA and other bioactive agents through plant biological barriers. Given that Andersen also teaches that cationic lipids, such as TransIT have been used to transport siRNAs, the combination of Wiesman and Andersen renders obvious a limitation that the surfactant or cationic lipid allows for permeation of an RNA polynucleotide. 
With respect to the limitation that the composition does not comprise a physical abrasive, the Examiner notes that dsRNA-containing composition of Tenllado was first sprayed upon two leaves using an atomizer and then inoculated with PMMoV or PPV. The step of inoculation was performed by rubbing the leaf surface with the inoculum using carborundum as an abrasive. See page 10, paragraph bridging left and right columns. 
Therefore, it would have been obvious to one of ordinary skill in the art that the composition containing the non-transcribable RNA need not contain an abrasive. Thus, the limitation “wherein the composition does not comprise a physical abrasive” is met by the teachings of Tenllado who apply the abrasive after the step of non-transcribable RNA application. 

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wiesman et al (J. Biotechnology, 2007, 130: 85-94) in view of Sun et al (Plant J, 2005, 44: 128-138) ; Andersen et al (Biomaterials, 2008, 29: 506-512); and Tenllado et al (BMC Biotechnology,  as applied to claims 1, 5, 18, and 20 above, and further in view of DeFramond (WO2007070389; cited on the IDS).
The claims are drawn to the herbicidal composition wherein the transcribed RNA encodes EPSPS which provides herbicide resistance to the plant. 	The teachings of Wiesman, Sun, Andersen, and Tenllado have been discussed above. 
The combination of Wiesman, Sun, Andersen, and Tenllado do not teach silencing EPSPS. 
DeFramond teaches silencing EPSPS using dsRNA of at least 23 nucleotides in length (paragraph 0010). 
At the time the invention was made, it would have been obvious and within the scope of one of ordinary skill in the art to use a nucleotide sequence that is identical or complementary to at least 18 contiguous nucleotides of a transcribed EPSPS gene. One of ordinary skill in the art would have been motivated to silence EPSPS because DeFramond teaches that EPSPS is essential for synthesizing aromatic amino acids and is the target of the well-known herbicide glyphosate (paragraph 0039). Thus, by silencing EPSPS, one of ordinary skill in the art would have understood that the plant in which EPSPS is silenced would lead to increased susceptibility to glyphosate. One of ordinary skill in the art would have had a reasonable expectation of success given the teachings of DeFramond and the knowledge of standard molecular cloning techniques. 

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wiesman et al (J. Biotechnology, 2007, 130: 85-94) in view of Sun et al (Plant J, 2005, 44: 128-138); Andersen et al (Biomaterials, 2008, 29: 506-512); Tenllado et al (BMC Biotechnology,  as applied to claims 1, 4, 5, 18, and 20 above, and further in view of Chabannes et al (Plant Journal, 2001, 28(3): pp. 257-270).
The claim is drawn to first and second polynucleotides that are different sequences wherein the first polynucleotide is identical or complementary to 21 or more contiguous nucleotides to an endogenous gene or and the second polynucleotide is identical or complementary to 21 or more contiguous nucleotides to a different endogenous gene. 
The teachings of Wiesman, Sun, Andersen, Tenllado, and DeFramond have been discussed above. 
Wiesman, Sun, Andersen, Tenllado, and DeFramond do not teach an herbicidal composition comprising a first and second polynucleotides that are identical or complementary to at least two different endogenous genes.
Chabannes teaches two antisense transgenes targeting two or different endogenous genes in a plant and their downregulation (see Abstract). 
At the time the invention was made, it would have been obvious and within the scope of one of ordinary skill in the art to modify the instantly claimed composition to contain multiple antisense nucleotides to downregulate endogenous plant genes. One of ordinary skill in the art would have been motivated to make such a modification in order to understand complex gene pathways such as the lignin biosynthesis pathway of Chabannes. The desire to eliminate a particular pathway or the desire to eliminate multiple genes is well understood by those of ordinary skill in the art, as evidenced by at least Chabannes. One of ordinary skill in the art would have recognized that silencing two genes that are required for protein synthesis, for example, would kill the plant. One of ordinary skill in the art would have had a reasonable . 

Claims 6-8, 15, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wiesman et al (J. Biotechnology, 2007, 130: 85-94) in view of Sun et al (Plant J, 2005, 44: 128-138) ; Andersen et al (Biomaterials, 2008, 29: 506-512); and Tenllado et al (BMC Biotechnology, 2003, 3:3) as applied to claims 1, 5, 18, and 20 above, and further in view of Woznica et al (US 6645914).
The claims are further drawn to the liquid, herbicidal composition comprising ammonium sulfate, an ammonium salt. 
The teachings of Wiesman, Sun, Andersen, and Tenllado have been discussed above. 
The combination of Wiesman Sun, Andersen, and Tenllado do not teach the addition of ammonium sulfate. 
Woznica teaches that ammonium sulfate increases the efficacy of glyphosate herbicides (col. 1, lines 31-42). 
At the time the invention was made, it would have been obvious and within the scope of one of ordinary skill in the art to make a liquid herbicidal composition further comprising ammonium sulfate. One of ordinary skill in the art would have been motivated to add ammonium sulfate to the herbicidal composition because Woznica teaches that it increases the efficacy of glyphosate herbicides. Furthermore, one of ordinary skill in the art would have understood that silencing a gene target of an herbicide and then administering that same herbicide with an additional component known to also improve its efficacy would yield a better kill rate. One of ordinary skill in the art would have had a reasonable expectation of success arriving at the . 

Claims 10 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wiesman et al (J. Biotechnology, 2007, 130: 85-94) in view of Sun et al (Plant J, 2005, 44: 128-138) ; Andersen et al (Biomaterials, 2008, 29: 506-512); and Tenllado et al (BMC Biotechnology, 2003, 3:3) as applied to claims 1, 5, 18, and 20 above, and further in view of Orbovic et al (J. Amer. Soc. Hort. Sci., 2001, 126(4): 486-490).
The claims are further drawn to an organosilicone surfactant that is a copolymer of polyalkylene oxide modified heptamethyl trisiloxane and allyloxypolypropylene glycol methylether. The instant specification teaches that Silwet L-77 is inherently a copolymer of polyalkylene oxide modified heptamethyl trisiloxane and allyloxypolypropylene glycol methylether (pg. 16, paragraph 62). 
The teachings of Wiesman, Sun, Andersen, and Tenllado have been discussed above. 
The combination of Wiesman, Sun, Andersen, and Tenllado do not teach the organosilicone surfactant Silwet L-77.
Orbovic teaches that the addition of Silwet L-77 to glyphosate aids penetration through open stomata (pg. 488). 
At the time the invention was made, it would have been obvious and within the scope of one of ordinary skill in the art to substitute the surfactant of Wiesman with the surfactant of Orbovic. One of ordinary skill in the art would have been motivated to make such a substitution because Orbovic teaches that organosilicone surfactants greatly enhances spreading over leaf surfaces, penetration through the cuticle, and penetration through open stomata (pg. 488). Given . 

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wiesman et al (J. Biotechnology, 2007, 130: 85-94) in view of Sun et al (Plant J, 2005, 44: 128-138) ; Andersen et al (Biomaterials, 2008, 29: 506-512); and Tenllado et al (BMC Biotechnology, 2003, 3:3) as applied to claims 1, 5, 18, and 20 above, and further in view of Liu (New Zealand Plant Protection, 2002, 55: 159-162).
The claim is drawn to the composition of claim 1 further comprising a humectant. 
The teachings of Wiesman, Sun, Andersen, and Tenllado have been discussed above. 
The combination of Wiesman, Sun, Andersen, and Tenllado do not teach a humectant. 
Liu teaches that glycerol is a humectant known to increase uptake of glyphosate (pg. 161). 
At the time the invention was made it would have been obvious and within the scope of one of ordinary skill in the art to add the humectant of Liu. One of ordinary skill in the art would have been motivated to make such a modification because Liu teaches that glycerol is known to increase the uptake of glyphosate into the plant leaves. One of ordinary skill in the art would have had a reasonable expectation of success adding glycerol to glyphosate containing herbicidal compositions using the knowledge afforded to one of ordinary skill in the art as taught by Liu. 

	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed 

Claims 1, 4-8, 10, 11, and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29-32 and 35-36 of U.S. Patent No. 10568328. The Examiner notes that this rejection was previously a provisional double patenting rejection over application serial number 14206707 which is now US Patent 10568328. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘328 patent teaches an herbicidal composition comprising an admixture of a polynucleotide and a nonpolynulcoeitde herbicide, wherein the polynucleotide is identical to 21 contiguous nucleotides of a sequence of a gene encoding for a component of a chloroplast protein import system, wherein the herbicidal composition comprises a biopesticide such as gyphoate or HPPD inhibitor. Given the fact that an herbicide resistant plants are species of the instantly claimed plant and the fact that chloroplast protein import system proteins are species of the instantly claimed “endogenous native gene,” one of ordinary skill in the art would have recognized that the subject matter of the ‘328 patent anticipates the instantly claimed invention. 

Claims 1, 4-8, 10, 11, and 15-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 32-42 and 51-54 of copending Application No. 15/217775. Although the claims at issue are not identical, they are not patentably distinct the co-pending claims are drawn to a composition for plant control comprising a non-transcribable polynucleotide complementary or identical to a PPG oxidase gene sequence or RNA transcript of said PPG gene sequence and an organosilicone surfactant.
In view of the co-pending claims, it would have been obvious to practice the instantly claimed invention with the method of '775 because the co-pending application is drawn to a species of the genus of the instantly claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 4-8, 10, 11, and 15-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 32-42 and 51-54 of copending Application No. 15/228465. Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims are drawn to a composition for plant control comprising a non-transcribable polynucleotide complementary or identical to a ACCase gene sequence or RNA transcript of said ACCase gene sequence and an organosilicone surfactant.
In view of the co-pending claims, it would have been obvious to practice the instantly claimed invention with the method of '465 because the co-pending application is drawn to a species of the genus of the instantly claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 4-8, 10, 11, and 15-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-10, 12-16, and 27-32 of copending 13/612954. Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims are drawn to an herbicidal composition comprising a non-transcribable polynucleotide complementary or identical to a PDS gene sequence or RNA transcript of said PDS gene sequence and an organosilicone surfactant.
In view of the co-pending claims, it would have been obvious to practice the instantly claimed invention with the method of '954 because the co-pending application is drawn to a species of the genus of the instantly claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 4-8, 10, 11, and 15-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-10, 14-16, 33, and 37 of copending Application No. 13/612929. Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims are drawn to an herbicidal composition comprising a non-transcribable polynucleotide complementary or identical to an ALS gene sequence or RNA transcript of said ALS gene sequence and an organosilicone surfactant.
In view of the co-pending claims, it would have been obvious to practice the instantly claimed invention with the method of '929 because the co-pending application is drawn to a species of the genus of the instantly claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

s 1, 4-8, 10, 11, and 15-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-12, 16-20, 31-34, and 43-49 of copending Application No. 13/612925. Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims are drawn to an herbicidal composition for plant control comprising a non-transcribable polynucleotide complementary or identical to an EPSPS gene sequence or RNA transcript of said EPSPS gene sequence and an organosilicone surfactant.
In view of the co-pending claims, it would have been obvious to practice the instantly claimed invention with the method of '925 because the co-pending application is drawn to a species of the genus of the instantly claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 4-8, 10, 11, and 15-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-10, 14-16, 27-31, 35, and 39 of copending Application No. 13/612936. Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims are drawn to an herbicidal composition comprising a non-transcribable polynucleotide complementary or   identical to an HPPD gene sequence or RNA transcript of said HPPD gene sequence and an organosilicone surfactant.
In view of the co-pending claims, it would have been obvious to practice the instantly claimed invention with the method of '936 because the co-pending application is drawn to a species of the genus of the instantly claimed invention.



Claims 1, 4-8, 10, 11, and 15-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-9, 12-13, and 16 of copending Application No. 13583302. Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims are drawn to a liquid, herbicidal composition of regulating endogenous plant genes by topically coating plant organs with an RNA polynucleotide   identical to or complementary to a sequence of 18 contiguous nucleotides to an endogenous gene or a messenger RNA transcribed from the target gene and a organosilicone surfactant or cationic lipid. The co-pending claims also claim the EPSPS gene as a target for said RNA polynucleotide as well as herbicides to exploit the elimination of the targeted gene. 
In view of the co-pending claims, it would have been obvious to practice the instantly claimed invention using the methods and compositions of ‘302 because the co-pending claims are a species of the instantly claimed invention. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments:  
Applicant argues that the independent claim 1 is nonobvious over the cited art because the cited references do not teach all the elements of independent claim 1. Specifically, Applicant argues that Wiesman fails to teach or suggest a surfactant that allows permeation of a in vitro assay. Applicant refers to paragraph 10 of the Declaration, citing Wiesman at p. 91, left column and p. 87, right column, respectively. Applicant argues, therefore, one of ordinary skill in the art does not show that vernonia oil vesicle can facilitate the delivery of the plasmid DNA, or any type of polynucleotide, through the enzymatically isolated cuticle membrane, let alone through the multiple biological barriers from the external surface of a plant to cells of the plant. See page 11 of the Brief. See also page 18 of the Brief. See also page 4 of the reply brief. 
This argument has been fully considered but is not found persuasive. At the outset, the Examiner has advanced two combined rationales as to why the instantly claimed composition is rendered obvious. First, the Examiner noted on page 14, first paragraph of the Final Rejection mailed 4/19/2019 that “the scope of the claims makes clear that the surfactant, i.e. cationic lipid, is sufficient by itself to confer the functional property of allowing permeation of the non-transcribable RNA polynucleotide from the exterior surface of the plant into cells of the plant without the aid of a physical abrasive.” The obviousness rejection above states “[w]ith respect to the limitation, a surfactant or cationic lipid allows permeation of the non-transcribable RNA polynucleotide from the exterior surface of the plant into cells of the plant, the Examiner notes necessarily have the feature recited in the instant claim 1 because the vesicle of Wiesman is a cationic lipid. 
In other words, the feature is inherent to the claimed composition, whether such property was recognized at the time of the invention or not. See MPEP § 2112(II). The Examiner notes that MPEP § 2112 also requires that “Examiner must provide rationale or evidence tending to show inherency” and [t]he fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic. In re Rijckaert, 9 F.3d 1531, 1534, 28 USPQ2d 1955, 1957 (Fed. Cir. 1993). 
The Examiner relied both upon the structure (cationic lipid) recited in claim 1 and the teachings of Wiesman to demonstrate that the claimed property was necessarily present. First, given that the Wiesman expressly teaches a cationic lipid and given that the instant claims recite a cationic lipid, the Examiner must conclude that the structures are identical and would necessarily perform the same function. Second, Wiesman expects that their cationic lipid “would provide protection from nucleases inside the cell, thereby increasing the chances of successful delivery and effectiveness of a wide size range of DNA molecules.”  See paragraph bridging pp. 92 and 93. The Examiner also notes that the title of Wiesman is “novel cationic vesicle platform derived from vernonia oil for efficient delivery of DNA through plant cuticle membranes.” Thus, Wiesman provides evidence that the claimed cationic lipid (i.e. structure) and its function of allowing the permeation of the non-transcribable RNA polynucleotide from the exterior surface of the plant into cells of the plant without the aid of a physical abrasive is inherent to said structure. 

Therefore, given the combination of Wiesman and Perez-de-Luque and the fact that the structures between the claimed invention and the structure disclosed by Wiesman are indistinguishable, the characteristic necessarily flows from the teachings of the prior art. See MPEP § 2112(IV). See also MPEP 2112.01(I), “when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.”
The second aspect supporting a conclusion for obviousness advanced by the Examiner is the fact that the instant claims are drawn to a composition claim. MPEP § 2144(IV) states that the reason to modify the reference may often suggest what the inventor has done but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Applicant.
In the instant case, the Examiner notes that the cationic lipid of the instant claims must necessarily have the same function. Even if one of ordinary skill in the art did not recognize the 
The Examiner notes that the motivation statement in the instant rejection states this rationale: “[o]ne of ordinary skill in the art would have been motivated to make such a composition because Wiesman teaches that the usage of their surfactant in conjunction with DNA molecules could protect the nucleic acid from nucleases in the cell, increasing the chances of successful delivery and effectiveness of a wide range of DNA molecules…” and “[w]ith respect to the limitation that the composition does not comprise a physical abrasive, the Examiner notes that dsRNA-containing composition of Tenllado was first sprayed upon two leaves using an atomizer and then inoculated with PMMoV or PPV. The step of inoculation was performed by rubbing the leaf surface with the inoculum using carborundum as an abrasive. Therefore, it would have been obvious to one of ordinary skill in the art that the composition containing the non-transcribable RNA need not contain an abrasive. Thus, the limitation “wherein the composition does not comprise a physical abrasive” is met by the teachings of Tenllado who apply the abrasive after the step of non-transcribable RNA application.”
The advantage being argued by Applicant is that a step of abrasion need not be performed when applying their composition. However, as stated earlier, a rationale for combining that is different from Applicant’s rationale is permissible. The Examiner also notes that the instantly claimed invention is not directed to a method claim but rather a composition claim where a step 
With respect to Applicant’s argument that Wiesman at best shows an herbicide could be topically deliver through an enzymatically isolated cuticle membrane in an in vitro assay, the Examiner notes that the title of Wiesman is “Novel cationic vesicle platform derived from vernonia oil for efficient delivery of DNA through plant cuticle membranes.” Additionally, the abstract of Wiesman states “[t]he data indicate the potential of vesicles prepared from the novel amphiphile IV to be a relatively efficient nano-scale delivery system to transport DNA and other bioactive agents through plant biological barriers.” The Examiner agrees with Applicant’s characterization of what the Wiesman reference discloses but disagrees with Applicant’s and Declarant’s conclusion that the Examiner has misinterpreted the disclosure of Wiesman. The MPEP is clear that obviousness does not require absolute predictability but only a reasonable expectation of success. See MPEP § 2144.08(II)(A)(4)(e) citing In re O’Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. Cir. 1988). The Examiner notes previous reference to the 

Applicant argues that the Examiner has misinterpreted Wiesman because Wiesman enzymatically isolated the cuticle membrane which was obtained by completely disintegrating the leaves. Applicant argues that such artificially produced cuticle membrane cannot represent the properties of natural plant biological barriers found on the exterior surface of the plant, which typically include epicuticular wax, the cuticle, the cell wall, and the plasma membrane of epidermal cells, citing paragraph 11 of the Declaration; p. 87, right column, second to last paragraph (20mm leaf discs were treated with cellulose and pectinase for a few days, then the astomatous cuticles were collected, air-dried, and stored in a refrigerate until used for the vesicle transport experiments). Applicant also argues that Wiesman at best showed that a lipid vesicle comprising vernonia oil and the herbicide 2,4-D (a small molecule having a molecular weight of 221) could be topically delivered through the artificially produced cuticle membranes. See page 12 of the Brief.
This argument has been fully considered but is not found persuasive. The Examiner agrees with Applicant’s characterization of Wiesman but disagrees with Applicant’s conclusion. At the outset, the Examiner notes that a subsequent, peer-reviewed publication, Perez-de-Luque, 
Furthermore, the Examiner also notes that Wiesman is a peer reviewed publication where reviewers found no issue with Wiesman titling their paper “Novel cationic vesicle platform derived from vernonia oil for efficient delivery of DNA through plant cuticle membranes.” Contrary to Applicant’s argument, the isolated plant cuticle membrane of Wiesman is an art recognized, appropriate method to study in vivo plant cuticular transport. In addition, the title of Wiesman and the statements made by Wiesman would have led one of ordinary skill in the art to reasonably expect success encapsulating a nucleic acid for successful delivery of said nucleic acid across the outer surface of the leaf to the cells of the plant. 
Additionally, the Examiner notes Wiesman’s focus on obtaining “astomatous cuticles.” The ordinary artisan would have understood that plant leaves contain pores called stomata that allow for uptake of aqueous solutions. This understanding is precisely why Wiesman’s in vitro examination of plant cuticle membrane transport uses only leaf discs without stomata (i.e. astomatous). If Wiesman were to use isolated cuticles with stomata, one of ordinary skill in the art would be unable to ascertain whether the transport of their cationic lipid was the result of direct cuticular transport across the membrane or uptake of the cationic lipid through the stomata. The Examiner concludes that the teachings of Wiesman were not misinterpreted at least because Wiesman is a peer-reviewed article whose title is “Novel cationic vesicle plantform derived from vernonia oil for efficient delivery of DNA through plant cuticle membranes;” because the analysis by Wiesman limits sources of error by eliminating stomatal openings from their isolated cuticlar membrane; and because a second peer-reviewed article provides evidence 
With respect to Applicant’s argument regarding the size of the molecule to be encapsulated, the Examiner respectfully points out that it is not the size of the molecule to be encapsulated that is at issue, rather it is the size of the vesicle which determines import into the cell. The Examiner previously argued that Wiesman reduced the pH to prepare condensed DNA plasmids that are 5.2 kb (see page 91, left column) and that these plasmids were encapsulated in vesicles ranging from about 100 nm to vesicles larger than 500 nm (see page 91, paragraph bridging left and right columns). The Examiner also noted that Figure 8 of Wiesman, which encapsulated 2,4-D, contains vesicles ranging in size from ~50 nm to ~200 nms. These vesicles were transported through the leaf cuticle membrane. Given the fact that these vesicles can incorporate extremely large amounts of DNA into a vesicle 100 nm in length and combined with the fact that encapsulated 2,4-D in vesicles ranging from 50-200 nms were capable of crossing the plant cuticle membrane, one of ordinary skill in the art would have reasonably expected success utilizing a lipid vesicle that allows permeation of at least one non-transcribable RNA polynucleotide from the exterior surface of the plant into cells of the plant without the aid of a physical abrasive.
Finally, Applicant’s argument merely demonstrates that there is a lack of absolute predictability. However, absolute predictability is not required to sustain a conclusion of obviousness. See MPEP § 2143.02(II). 

Applicant argues that Sun cannot cure the deficiency of Wiesman. See page 13 of the Brief. 


Applicant argues that Andersen cannot cure the deficiencies of Wiesman and Sun. Applicant argues that Andersen at best describes transfecting culture mammalian cells which do not have the multiple barriers from the exterior surface of a plant to the interior of a plant cell. See pages 13 and 14 of the Brief. 
This argument has been fully considered but is not found persuasive. Andersen is used to demonstrate that a cationic lipid, such as TransIT, is capable of complexing dsRNA.

Applicant argues that Tenllado cannot cure the deficiencies of Wiesman, Sun, and Andersen. Applicant argues that the Examiner’s statement that the alleged teachings in Tenllado rendered Applicant’s arguments moot was apparently misplaced and without logic because the Examiner states that Tenllado teaches the delivery of a polynucleotide with the aid of a physical abrasive. See pages 14 and 15 of the Brief. 
This argument has been fully considered but is not found persuasive. With respect to Applicant’s argument that the Examiner’s statement is without logic, the Examiner notes the second rationale of obviousness discussed in the response to arguments section above. Briefly, the Examiner stated that the composition need not comprise a physical abrasive, as required by the claim. Rather, the physical abrasive can be applied separately, either before or after the liquid, herbicidal composition has been applied. The Examiner notes that this logic was stated on 
Applicant appears to be treating the instantly claimed composition as indistinct from a method claim. Specifically, Applicant’s argument focuses on the fact that cationic lipid allows such permeation without the aid of a physical abrasive. While method claims can prohibit steps such as a physical abrasive from being used, a composition claim cannot prohibit such steps. The reason for this is because the composition is merely a product comprising multiple elements. Thus, the fact that one product does not comprise a physical abrasive cannot exclude is subsequent use in the same manner as a method claim. Furthermore, in combination with the fact that the cationic lipid of Wiesman must necessarily possess the feature of permeation recited within claim 1 because of its indistinguishable structure, the Examiner contends that the instantly claimed composition is prima facie obvious. To provide further evidence that the cationic lipid of Wiesman must necessarily possess such feature, the Examiner noted the title of Wiesman, the conclusion of Wiesman that vesicles could mediate the introduction of peptides, toxins, pesticides, and other active bio-agents into plant tissues for induction of resistance traits for biotic and abiotic stresses, and the interpretation held by one of ordinary skill in the art regarding Wiesman by way of Perez-de-Luque. 

Applicant argues that there is no reason to combine the cited references. Applicant argues that the mere fact that references can be combined or modified does not render the resultant combination obvious unless the results would have been predictable to one of ordinary skill in the art, citing MPEP § 2143.01(III). See page 15 of the Brief. 


Applicant argues that the legal conclusion must be reached on the basis of the facts gleaned from the prior art, citing MPEP § 2142 and KSR, 550 U.S. at 421. Applicant argues even in view of the alleged suggestion of the protective effect of DNA molecules in the vernonia oil vesicles, a person skilled in the art would understand that an RNA molecule is much more prone to nuclease degradation than a plasmid DNA. Applicant concludes that the alleged protective 
	This argument has been fully considered but is not found persuasive. Applicant has provided no evidence to support their assertion that one of ordinary skill in the art would have been unable to replace the plasmid DNA with the much more labile RNA molecule and expect the same protective effect. It is unclear how a cationic lipid, which protects DNA from a DNA nuclease, could be said to be unable to protect RNA from RNA nucleases. The very action of complexing the DNA or RNA molecule with the cationic lipid is what results in the protection. It is unclear how a more labile RNA molecule under non-complexed conditions impinges on the ability of a cationic lipid to protect the RNA molecule. In addition, Applicant’s argument that non-complexed RNA is less stable that DNA would appear to more strongly suggest the complexing of an unstable RNA molecule with a cationic lipid that can act as a protectant against cellular items that degrade nucleic acids, like nucleases. 

	Applicant argues that the Examiner erroneously alleges that Sun teaches the delivery of RNA to control an essential gene. See page 16 of the Brief. 
	The Examiner notes that this error occurred in the response to arguments and is a typographical error. The Examiner apologizes for this typographical error. However, the argument above, regarding the known instability of the RNA molecule would seem to direct one of ordinary skill in the art to steps that protect the RNA molecule rather than away from the protection of an RNA molecule, is still valid. 


	This argument has been fully considered but is not found persuasive. Respectfully, the Examiner notes that Applicant appears to be arguing “stability” in a sense that is separate from the stability argued in the motivation statement above. Briefly, the motivation statement in the obviousness rejection above seeks to improve stability within the cell by protecting the cargo (i.e. non-transcribable RNA) from nucleases present within the plant cell. In contrast, Applicant is arguing the long-term storability of both plasmid DNA molecules and siRNA molecules and the effect that long-term storage has on the stability of said molecules at room temperature. The invention as claimed does not have a storage requirement. Thus, Applicant is arguing a limitation that is not found in the claims. 
	Furthermore, the Examiner notes that Andersen gene silencing protocols use aqueous formulations (i.e. liquid) of siRNAs reconstituted immediately prior to use. See abstract. Therefore, the ordinary artisan would have understood that Andersen teaches an aqueous compositions comprising a cationic lipid and siRNA are well-known and routine in the art. In combination with the fact that Tenllado sprayed bacterial cell lysates onto plants, one of ordinary 

	Applicant argues that Tenllado at best mentions the use of French Press to prepare crude bacterial lysate which resulted in partial degradation of RNA in the crude lysate. Applicant argues that one of ordinary skill in the art would have had no motivation to combine the alleged teachings of plasmid DNA/vernonia oil vesicle in Wiesman with the crude bacterial lysate containing partially degraded RNA in Tenllado.  See page 17 of the Brief. 
	This argument has been fully considered but is not found persuasive. Tenllado teaches that exogenously introduced dsRNAs are effective at protecting plants against virus infections when sprayed onto plant surfaces. Tenllado is also cited for the lengths of the non-transcribable RNA molecule.
	With respect to Applicant’s argument that one of ordinary skill in the art would have had no motivation to combine the alleged teachings of plasmid DNA/vernonia oil in Wiesman with the crude bacterial lysate containing partially degraded RNA in Tenllado, the Examiner notes that the partial degradation demonstrated by Tenllado in E. coli strain HT115(DE3) which is deficient for an RNase III enzyme that normally degrades dsRNAs in the bacterial cell (see page 2, first full paragraph) would have led one of ordinary skill in the art to consider biomaterials, such as cationic lipids disclosed by Wiesman and Andersen, to protect dsRNA from intracellular proteins that degrade dsRNA. Thus, the partial degradation observed by Tenllado in a strain lacking an RNase responsible for the degradation of the majority of dsRNA, would have led one of ordinary skill in the art to utilize a protective vesicle, such as a cationic lipid, from the presence of multiple cellular nucleases. One of ordinary skill in the art would have been 

	Applicant argues that even if all the alleged teachings in the cited references were to be combined, a person skilled in the art would not have been able to arrive at the claimed composition with any reasonable expectation of success. See page 17 of the Brief. 
	This argument has been fully considered but is not found persuasive. In particular, the Examiner notes that the arguments above address why the combination of Wiesman, Sun, Andersen, and Tenllado would have led one of ordinary skill in the art to the instantly claimed composition with a reasonable expectation of success. 

	Applicant argues that the alleged motivation can only come from the present application and is precisely the type of hindsight construction prohibited by case law and MPEP § 2142. See page 17 of the Brief. 
This argument has been fully considered but is not found persuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, the Examiner advanced two main rationales that support a conclusion of obviousness. The first rationale is based upon inherency and the express disclosure of Wiesman regarding delivery of nucleic acids across the plant cuticle in combination with the teachings provided by Sun, Andersen, and Tenllado. The second rationale is based upon the fact that a composition (i.e. cationic vesicle) is presumed to have the same inherent function combined with the fact that the prior art need not suggest the combination to achieve the same advantage or result discovered by Applicant in view of the combined teachings of Wiesman, Sun, Andersen, and Tenllado.

Applicant argues that the Examiner’s argument for a reasonable expectation of success is based upon some statements in the abstract of Wiesman. Applicant argues Wiesman only discusses a potential direction for future research, but do not indicate any reasonable expectation of success. See page 19 of the remarks. See also page 12 of the Reply Brief. 
This argument has been fully considered but is not found persuasive. Wiesman is a peer-reviewed, published article whose title is “Novel cationic vesicle platform derived from vernonia oil for efficient delivery of DNA through plant cuticle membranes.” The title of Wiesman is unambiguous with respect to what one of ordinary skill in the art would have reasonably expected. Contrary to Applicant’s arguments that Wiesman at best demonstrates an in vitro assay of the herbicide 2,4-D through an enzymatically obtained plant cuticle, the Examiner notes that one of ordinary skill in the art would have reasonably expected success because Wiesman 
In addition to the teachings of Wiesman, the Examiner previously cited Perez-de-Luque who demonstrates the understanding of the ordinary artisan at the time the invention was made. Perez-de-Luque states that “liposomes and lipid vesicles can cross through the plant cuticle easily owing to their amphiphilic composition.” See page 541, right column, second full paragraph. 
The express statements of Wiesman, the data of Wiesman, the evidence provided by Perez-de-Luque, and the combination of Wiesman in view of Sun, Andersen, and Tenllado would have led one of ordinary skill in the art to reasonably expect success generating the instantly claimed composition, especially in view of MPEP § 2112.01(I) which states “when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent” and MPEP § 2144(IV) which states it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Applicant.
Experimental evidence is not required to sustain a conclusion of obviousness. Indeed, if experimental evidence were required, suggestion to modify references would not be a valid method of establishing obviousness. Obvious to try would similarly be an invalid method of establishing obviousness. Thus, on its face, Applicant’s arguments regarding the lack of experimental evidence must support a reasonable expectation of success is incorrect. 

Applicant argues that the Examiner attempts to explain away the lack of data regarding the transport of the vernonia oil/plasmid DNA but Applicant asserts that a more reasonable explanation for the lack of data regarding the transport of the plasmid DNA/encapsulated vesicles would be the authors failed to carry out the transport experiments for the plasmid DNA due to instability or failed to produce consistent results. See pages 19 and 20 of the Brief. 
This argument has been fully considered but is not found persuasive. There is no evidence to support Applicant’s assertion. As noted above, Wiesman is a peer-reviewed publication with the title “Novel cationic vesicle platform derived from vernonia oil for efficient delivery of DNA through plant cuticle membranes.” MPEP § 2145(I) states argument does not replace evidence where evidence is necessary.

Applicant argues that Perez-de-Luque only cites Wiesman as supporting evidence for the alleged teaching of “liposomes and lipid vesicles can cross through the plant cuticle easily owing to their amphiphilic composition.” Applicant argues that Perez-de-Luque teaches no more than what is provided in Wiesman regarding using liposome vesicles for delivery of molecules across plant cuticle. Applicant notes that reference 28 is Perez-de-Luque is Wiesman. Applicant asserts that a person skilled in the art would understand that by “cross through the plant cuticle,” Perez-de-Luque at best refers to the transport of 2,4-D encapsulated vesicle through the artificially produced cuticle membranes but not the polynucleotide encapsulated vesicle through the multiple natural barriers from the exterior surface of a plant into plant cells. See page 20 of the Brief.


Applicant argues that the Examiner has not provided any supporting evidence from the cited art regarding why those of ordinary skill would have reasonable expected that a polynucleotide encapsulated vesicle would go through the multiple natural barriers from the exterior surface of a plant into plant cells without the aid of a physical abrasive. See page 20 of the Brief. See also pages 11-12 of the reply brief. 
This argument has been fully considered but is not found persuasive. As noted above, the function claimed and argued by Applicant naturally flows from the claimed structure (i.e. 

Applicant argues that the Declaration at paragraph 13 states that a person of ordinary skill in the art would not have expected or had a reasonable expectation of success that a large, highly charged molecule, such as a non-transcribable RNA polynucleotide would be able to permeate an exterior surface of a plant even in the presence of a surfactant transfer agent. The Declaration states that this was because a person of ordinary skill in the art would understand that the permeability of agrochemicals or other molecules is negatively correlated with their molecular weight. The Declaration concludes that a person skilled in the art would understand that at the time of the invention, only smaller molecules such as 2,4-D (221 Daltons) and glyphosate (169 Daltons), were known to be able to enter plant leaves and larger molecules would not have been expected or reasonably predicted to be able to enter a plant by passing through the epicuticular wax, the cuticle, or the plasma membrane of epidermal cells. Declarant states that the molecular weight of a 21-mer RNA is about 7000 daltons or 30 to 40 fold greater than 2,4-D or glyphosate. See pages 20 and 21 of the Brief. 
This argument has been fully considered but is not found persuasive. The Declaration and Applicant’s argument ignore the fact that it is not the individual molecules themselves that are at issue, rather the cationic lipid complexed with these molecules. The fact that there is a 40 fold size difference between 21 nucleotides of RNA and glyphosate is not relevant, especially in view of the vesicle sizes of Wiesman comprising 2,4-D and 5.2kb of plasmid DNA discussed above. Thus, the fact that small molecules like 2,4-D and glyphosate have been shown to be able to 

Applicant notes Declarant did not believe the invention as claimed would work and that one of ordinary skill in the art would not have thought it possible to deliver a non-transcribable polynucleotide to a plant cell by simply applying it on a plant surface even in the presence of a transfer agent because there were three main methods known to those of ordinary skill in the art to deliver RNA in plants: particle bombardment, virus infection, and Agrobacterium infection. Declarant cited Watson et al 2005 as support. See pages 21 and 22 of the Brief. 
This argument has been fully considered but is not found persuasive. Watson was published at least 1 year prior to Wiesman and 3 years prior to Perez-de-Luque. In addition, while these methods of delivering RNA to plants may have been the most common, Tenllado provides evidence that other methodologies of applying dsRNA to plants were known. 
As noted above, Declarant’s argument appears to be directed towards methods and not the composition as currently claimed (“None of these methods could deliver a polynucleotide through a plant surface without wounding the plant or using a viral or bacterial vector.”). The Examiner notes that the instantly claimed invention is not directed to a method claim but rather a composition claim where a step of abrasion cannot be excluded from the instant composition claims in the same manner as can be excluded from a method claim. This fact is the reason why the Examiner points out that Tenllado has two separate compositions from introducing dsRNA into the plant: a first composition comprising a bacterial cell lysate and dsRNA and a second composition comprising carborundum (abrasive agent) with viral particles. Therefore, even assuming arguendo that one of ordinary skill in the art would not have recognized that the 

Applicant argues that dependent claims 5, 18, and 20 are non-obvious over the cited art because none of the references teach or suggest an organosilicone surfactant or cationic lipid that allows the permeation of a non-transcribable RNA molecule from the exterior surface of a plant into plant cells without the aid of a physical abrasive. See page 23 of the Brief.
This argument has been fully considered but is not found persuasive. The rejection of claim 1 has been maintained for the reasons set forth above. The subject matter of claims 5, 18, and 20 are addressed by Sun and Tellado. 

Applicant argues that DeFramond cannot cure the deficiencies of Wiesman in view of Sun, Andersen and Tenllado because DeFramond does not teach or suggest a cationic lipid that allows the permeation of a non-transcribable RNA molecule from the exterior surface of a plant into plant cells without the aid of a physical abrasive. See page 23 of the Brief. 
This argument has been fully considered but is not found persuasive. The rejection of claim 1 has been maintained for the reasons set forth above. DeFramond is used to address the subject matter of claim 4. 

Applicant argues that Chabannes cannot cure the deficiencies of Wiesman in view of Sun, Andersen, Tenllado, and DeFramond because Chabannes does not teach or suggest a cationic lipid that allows the permeation of a non-transcribable RNA molecule from the exterior surface of a plant into plant cells without the aid of a physical abrasive. See page 24 of the Brief. 
This argument has been fully considered but is not found persuasive. The rejection of claim 1 has been maintained for the reasons set forth above. Chabannes is used to address the subject matter of claim 19. 

Applicant argues that Woznica cannot cure the deficiencies of Wiesman in view of Sun, Andersen and Tenllado because Woznica does not teach or suggest a cationic lipid that allows the permeation of a non-transcribable RNA molecule from the exterior surface of a plant into plant cells without the aid of a physical abrasive. See page 25 of the Brief. 


Applicant argues that Orbovic cannot cure the deficiencies of Wiesman in view of Sun, Andersen, and Tenllado because Orbovic does not teach or suggest a cationic lipid that allows the permeation of a non-transcribable RNA molecule from the exterior surface of a plant into plant cells without the aid of a physical abrasive. See page 26 of the Brief. 
This argument has been fully considered but is not found persuasive. The rejection of claim 1 has been maintained for the reasons set forth above. Orbovic is used to address the subject matter of claims 10-11. 

Applicant argues that Liu cannot cure the deficiencies of Wiesman in view of Sun, Andersen, and Tenllado because Liu does not teach or suggest a cationic lipid that allows the permeation of a non-transcribable RNA molecule from the exterior surface of a plant into plant cells without the aid of a physical abrasive. See page 27 of the Brief. 
This argument has been fully considered but is not found persuasive. The rejection of claim 1 has been maintained for the reasons set forth above. Liu is used to address the subject matter of claim 17.

Response to Reply Brief Filed 09/17/2020: 
	
	Applicant argues that the examined failed to show that Wiesman necessarily had the property of “allowing permeation of the non-transcribable RNA polynucleotide from the exterior surface of the plant into cells of the plant without the aid of a physical abrasive.” See pages 4 and 5 of the remarks. Applicant asserts that these rationales are new as of the filing of the Examiner’s answer. 
	This is not found persuasive. As an initial matter, the issue of inherency was previously discussed. On page 14 of the final rejection dated 19 April 2019, the Examiner stated “the scope of the claims makes clear that the surfactant, i.e. cationic lipid is sufficient by itself to confer the functional property of allowing permeation of the non-transcribable RNA polynucleotide from the exterior surface of the plant into cells of the plant without the aid of a physical abrasive. Thus, the vesicle of Wiesman must necessarily have the feature recited in the instant claim 1 because the vesicle of Wiesman is a cationic lipid. 
	 Furthermore, even if such features were not inherent to all cationic lipids, though the claim fails to add additional structure to demonstrate that such is true, Wiesman and Perez-de-Luque demonstrate that cationic lipids, liposomes, and/or lipid vesicles are capable of crossing through plant cuticles. Wiesman certainly expect success in delivering DNA across the cell because “the data indicate the potential of vesicles prepared from the novel amphiphile IV to be a relatively efficient nano-scale delivery system to transport DNA and other bioactive agents though plant biological barriers.” It is noted that a conclusion of obviousness only requires a reasonable expectation of success. See MPEP 2143.02 Applicant has provided no evidence that there is no reasonable expectation of success. Instead, Applicant relies upon a post-filing reference that does not mention the use of cationic lipids (Antonio Regalado, The Next Great GMO Debate). 


	Applicant argues that the person skilled in the art would understand that the wherein clause in claim 1 is a limitation that defines the scope of the claims to encompass only organosilicone surfactants and cationic lipids that have the recited property. See page 6 of the reply brief. 
	Applicant also argues that the Examiner has errored in presuming that all types of cationic lipids would necessarily have the same functional property. 
	This argument is not found persuasive because the title of Wiesman is “cationic vesicle platform derived from vernonia oil for efficient delivery of DNA through plant cuticle membranes.” MPEP § 2112 dictates that an examiner must provide rationale or evidence tending to show inherency. The MPEP also states that the fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic. In the instant case, the Examiner has provided said evidence tending to show inherency by citing a peer reviewed publication where the title of the publication is the very feature recited in the claims. Wiesman also cites Grinberg for their teaching that amphiphile IV vesicles (such as the vesicles used in the Wiesman’s study) were significantly more effective than DEAE-dextran complexes for DNA transfection.  Wiesman also concludes “[t]he encapsulating vesicles demonstrated in the present study would provide protection from nucleases inside the cell, thereby increasing the chances of successful delivery and effectiveness of a wide size range of DNA molecules. In addition to DNA transformation, vesicles could mediate the introduction of peptides, toxins, pesticides, and other active bio-agents into plant tissues for induction of resistance traits for biotic and abiotic stresses.” 

	The product appears to be substantially identical and the Examiner has presented evidence and reasoning tending to show inherency, the burden shifts to Applicant to show an unobvious difference. In the instant case, the Applicant is merely asserting that Wiesman does not explicitly disclose the claimed function. However, inherent characteristics that are not disclosed by a prior art product can still be used as prior art when that product seems to be identical.
	With respect to different functional properties from different cationic lipids, the Applicant has curiously switched from a discussion of the function recited in the claim, with the specific structures of the molecules based in Wiesman. The characteristic at issue is the delivery of a molecule across the plant surface. The Examiner has never stated that each and every cationic lipid will have exactly the same structure and function. The Examiner has only stated that cationic lipids are sufficient for delivery of a polynucleotide from the exterior surface of the plant into cells of the plant without the aid of a physical abrasive. 

	Applicant argues that the strongest support that the Examiner has repeatedly cited seems to be the title of Wiesman, which cannot negate the fact that Wiesman does not provide any experimental evidence supporting a reasonable expectation of success. See page 12 of the Reply Brief.
This argument is not found persuasive because experimental validation and absolute predictability are not necessary prerequisites to sustain a conclusion of obviousness. See MPEP 2145. Rather, a degree a predictability that one of ordinary skill would have found to be reasonable is sufficient. The title of Wiesman merely summarizes the research findings of Wiesman. The ordinary artisan would have reasonably expected success given the teachings of Wiesman for the reasons discussed repeatedly above. Perez-de-Luque was cited to provide further evidence of the understanding of the ordinary artisan. As stated above, Perez-de-Luque is cited for their discussion of nanocapsules such as liposomes and lipid vesicles to “easily” cross through the plant cuticle because of their amphiphilic composition. Perez-de-Luque goes further and states that these nanocapsules can be functionalized with different substances to allow better penetration through the cuticle. See page 541, right column, second full paragraph. Thus, Perez-de-Luque provides further evidence that the claimed function is present in the cationic lipid structure recited by the claim. 

Applicant also argues that a more reasonable expectation for the lack of data in Wiesman regarding the transport of the plasmid/DNA encapsulated vesicles across the same cuticle membranes would be either the authors failed to carry out the transport experiments for the plasmid/DNA encapsulated vesicles due to instability or other issues, or such experiments failed 
This argument is not found persuasive. As explained previously, Wiesman is a peer-reviewed article. Applicant has merely provided conjecture as to why certain features were not shown but has failed to provide any evidence in support of their conjecture. Against the backdrop of peer-review, the ordinary artisan would have reasonably expected success utilizing the cationic lipid of Wiesman for the purposes of polynucleotide delivery from the exterior surface of the plant into cells of the plant without the aid of a physical abrasive. 
Given the combination of Wiesman, Perez-de-Luque, and Andersen, the ordinary artisan would have been able to generate polynucleotides complexed with cationic lipids. Furthermore, given the teachings of Wiesman and Perez-de-Luque, the ordinary artisan would have reasonably predicted that a cationic lipid complexed with a polynucleotide would cross the exterior surface of a plant to the interior of a plant cell without the aid of a physical abrasive. 
In contrast, Applicant claims an expansive genus of cationic lipids. When a prior art reference concludes that cationic lipids may be able to deliver polynucleotides from the exterior surface of a plant to the interior of a cell is provided, Applicant argues that the reference cannot provide a reasonable expectation of success because no experimental data is provided. Applicant’s own specification experimentally validates only a single cationic lipid, TransIT. Thus, Applicant necessarily argues that they have not described or enabled the full scope of the claimed invention because even in instances where a reference states that a particular cationic lipid is capable of delivering a polynucleotide, Applicant commits to the argument that reduction to practice is the only way to demonstrate a reasonable expectation of success. In Applicant’s opinion, the failure to provide experimental data leads to unpredictability. However, Applicant 

	Applicant argues that the recited property of the claimed composition was unexpected to a person skilled in the art at the time of the invention. Applicant cites their own declaration for a demonstration of the unexpected result as well as a third-party publication. See page 14 of the reply brief. 
	This argument is not found persuasive because the fact that the RNA is in spray form does not refute any of the teachings of the references above nor does it change the fact that the instantly claimed invention is directed to a composition. Furthermore, the third-party publication only refers to RNA sprays. The third party publication states in the very next paragraph “a mixture of Roundup and double-stranded RNA coded to match the EPSPS gene made resistant weeds wilt. According to Monsanto’s patents, the technique also involved spraying a silicone surfactant that let the RNA molecules slip into air-exchange holes in the plant’s surface. Somehow, soaking the leaves with RNA caused the silencing effect to spread through the entire plant, affecting it long enough to let the herbicide take hold.” There’s nothing regarding cationic lipids and nothing to suggest that the use of cationic lipids for the purposes of nucleic acid delivery is surprising. 

Conclusion
	No claim is allowed. 

Examiner’s Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou, can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN UYENO/
Primary Examiner, Art Unit 1662